Case 1:12-cv-01466-ALC Document 48

UNITED STATES DISTRICT COURT
SOUTHERN DIVISION OF NEW YORK

UNITED STATES OF AMERICA, STATE
OF NEW YORK
ex rel. Clifford Weiner,

Plaintiff,

VS.

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Defendants.

 

 

ORDER

Filed 08/26/19 Page 1 of 1

 

USDC SDNY
DOCUMENT

| ELECTRONICALLY FILED
BOC #: _

| DATE FILED:_$- ]6-1;

 

 
 
  
  

 

 

Docket No.: 12-CV-1466

UNDER SEAL

      
   
  

     

RIC
60'S FLED

AUG 26 2019

»

 

  

8.0. OF NY:

IT IS ORDERED that the seal on this case be extended two (2) months from August 18,

2013 to October 18, 2013.

~SOORDERED:

Fi
re

 

~ HONORABLE ANDREW L. CARTER, JR., U.S.D.J.

S-1b- 13

 

 
